Exhibit 10.1
 
EVANS & SUTHERLAND COMPUTER CORPORATION
2014 STOCK INCENTIVE PLAN
 
ARTICLE 1
PURPOSE
 
1.1 General. The purpose of the Evans & Sutherland Computer Corporation 2014
Stock Incentive Plan (the “Plan”) is to promote the success and enhance the
value of Evans & Sutherland Computer Corporation (the “Company”). The Plan
achieves this goal by providing Participants with a powerful incentive for
outstanding performance in generating superior returns for Company shareholders
and by enhancing the Company’s capability to motivate, attract, and retain the
services of individuals whose knowledge, judgment, interest, and special effort
contribute to the Company’s success.
 
ARTICLE 2
EFFECTIVE DATE AND EXPIRATION DATE
 
2.1 Effective Date. The Plan is effective on the date the Plan is approved by
the Company’s stockholders (the “Effective Date”). The Plan will be deemed
approved by the stockholders if it receives the affirmative vote of the holders
of a majority of the shares of stock of the Company present or represented and
entitled to vote at a meeting duly held in accordance with the applicable
provisions of the Company’s Bylaws.
 
2.2 Expiration Date. The Plan will expire on, and no Award may be granted
pursuant to the Plan after, the tenth anniversary of the Effective Date. Any
Awards that are outstanding on the tenth anniversary of the Effective Date shall
remain in force according to the terms of the Plan and the Award Agreement.
 
ARTICLE 3
DEFINITIONS AND CONSTRUCTION
3.1 Definitions. The following words and phrases shall have the following
meanings:
 
(a) “Award” means any Option, Restricted Stock Award or Performance-Based Award
granted to a Participant pursuant to the Plan.
 
(b) “Award Agreement” means any written agreement, contract, or other instrument
or document evidencing an Award.
 
(c) “Board” means the Board of Directors of the Company.
 
(d) “Change of Control” means any of the following: (i) the consummation of a
merger, consolidation, statutory share exchange or similar form of corporate
transaction involving the Company (a “Business Combination”),unless immediately
following such Business Combination more than 50% of the total voting power of
the entity resulting from such Business Combination is represented by the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of the Board that were outstanding
immediately prior to such Business Combination; (ii) the direct or indirect
sale, transfer, conveyance or other disposition (other than by way of merger or
consolidation), in one or a series of related transactions, of all or
substantially all of the properties or assets of the Company (including any
Subsidiary), taken as a whole, to any Person that is not a Subsidiary of the
Company; (iii) the Company undergoes a change of control of the nature required
to be reported in response to item 6(e) of Schedule 14A promulgated under the
Exchange Act; (iv) one person (or more than one person acting as a group)
acquires (or has acquired during the twelve-month period ending on the date of
the most recent acquisition) ownership of the Company’s stock possessing thirty
percent (30%) or more of the then outstanding voting securities of the Company
entitled to vote generally in the election of the Board; or (v) a change is made
in the membership of the Board resulting in a membership of which less than a
majority were also members of the Board on the date two years prior to such
change, unless the election, or the nomination for election by the stockholders
of the Company, of each new director was approved by the vote of at last
two-thirds of the directors then still in office who were directors on the date
two years prior to such change.


 
1

--------------------------------------------------------------------------------

 
(e) “Code” means the Internal Revenue Code of 1986, as amended.
 
(f) “Committee” means the committee of the Board described in Article 4.
 
(g) “Continuous Service” means that the Participant’s service with the Company
or a Subsidiary, whether as an employee or a member of the Board, is not
interrupted or terminated. The Participant’s Continuous Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders service to the Company or an Subsidiary as an employee
or a member of the Board or a change in the entity for which the Participant
renders such service, provided that there is no interruption or termination of
the Participant’s Continuous Service; provided further that if any Award is
subject to Section 409A of the Code, this sentence shall only be given effect to
the extent consistent with Section 409A of the Code. For example, a change in
status from an employee of the Company to a member of the Board will not
constitute an interruption of Continuous Service. The Committee or its delegate,
in its sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of any leave of absence approved by that
party, including sick leave, military leave or any other personal or family
leave of absence.
 
(h) “Covered Employee” means an Employee who is, or could be, a “covered
employee” within the meaning of Section 162(m) of the Code.
 
(i) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(j) “Fair Market Value” means, as of any given date, the fair market value of
Stock on a particular date determined by such methods or procedures as may be
established from time to time by the Committee. Unless otherwise determined by
the Committee, the Fair Market Value of Stock as of any date shall be the
closing price for the Stock as reported on the securities exchange or system on
which the Stock is then listed for that date or, if no such price is reported
for that date, the closing price on the next preceding date for which such price
was reported.
 
(k) “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.
 
(l) “Non-Employee Director” means a member of the Board who qualifies as a
“Non-Employee Director” as defined in Rule 16b-3(b)(3) of the Exchange Act, or
any successor definition adopted by the Board.
 
(m) “Non-Qualified Stock Option” means an Option that is not intended to be an
Incentive Stock Option.
 
(n) “Option” means a right granted to a Participant pursuant to Article 7 of the
Plan to purchase Stock at a specified price during specified time periods. An
Option may be either an Incentive Stock Option or a Non-Qualified Stock Option.
 
(o) “Participant” means a person who, as a member of the Board or employee of
the Company or any Subsidiary, has been granted an Award pursuant to the Plan.
 
(p) “Performance-Based Awards” means Restricted Stock Awards granted to a
Covered Employee pursuant to Article 8, subject to the terms and conditions set
forth in Article 9. All Performance-Based Awards are intended to qualify as
“performance-based compensation” pursuant to Section 162(m) of the Code.


 
2

--------------------------------------------------------------------------------

 




(q) “Performance Criteria” means the criteria that the Committee selects for
purposes of establishing the Performance Goal or Performance Goals for a
Participant for a Performance Period. The Performance Criteria that will be used
to establish Performance Goals are limited to the following: pre- or after-tax
net earnings, sales or revenue, orders booked, operating earnings, operating
cash flow, return on net assets, return on stockholders’ equity, return on
assets, return on capital, stockholder returns, gross or net profit margin,
earnings per share, price per share of Stock, and market share, any of which may
be measured either in absolute terms or as compared to any incremental increase
or as compared to results of a peer group. The Committee shall, within the time
prescribed by Section 162(m) of the Code, define in an objective fashion the
manner of calculating the Performance Criteria it selects to use for such
Performance Period for such Participant.
 
(r) “Performance Goals” means, for a Performance Period, the goals established
in writing by the Committee for the Performance Period based upon the
Performance Criteria. Depending on the Performance Criteria used to establish
such Performance Goals, the Performance Goals may be expressed in terms of
overall Company performance or the performance of a division, business unit, or
an individual. The Committee, in its discretion, may, within the time prescribed
by Section 162(m) of the Code, adjust or modify the calculation of Performance
Goals for such Performance Period in order to prevent the dilution or
enlargement of the rights of Participants (i) in the event of, or in
anticipation of, any unusual or extraordinary corporate item, transaction,
event, or development, or (ii) in recognition of, or in anticipation of, any
other unusual or nonrecurring events affecting the Company, or the financial
statements of the Company, or in response to, or in anticipation of, changes in
applicable laws, regulations, accounting principles, or business conditions.
 
(s) “Performance Period” means the one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant’s right to, and the payment of, a Performance-Based
Award.
 
(t) “Plan” means this Evans & Sutherland Computer Corporation 2014 Stock
Incentive Plan, as amended.
 
(u) “Prior Plan” means the Evans & Sutherland Computer Corporation 2004 Stock
Incentive Plan.
 
(v) “Restricted Stock Award” means Stock granted to a Participant pursuant to
Article 8 that is subject to certain restrictions and to risk of forfeiture.
 
(w) “Stock” means the common stock of the Company and such other securities of
the Company that may be substituted for Stock pursuant to Article 11.
 
(x) “Subsidiary” means any corporation or other entity of which a majority of
the outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Company.
 
ARTICLE 4
ADMINISTRATION
 
4.1 Committee. The Plan shall be administered by the Compensation and Stock
Options Committee of the Board. The Committee (or any subcommittee thereof)
shall consist of at least two individuals, each of whom qualifies as (i) a
Non-Employee Director, and (ii) an “outside director” pursuant to Code Section
162(m) and the regulations issued thereunder. Reference to the Committee shall
refer to the Board if the Committee ceases to exist and the Board does not
appoint a successor Committee. The Committee may delegate to the Chief Executive
Officer of the Company the authority to grant Awards to eligible individuals who
are not (a) Board members, (b) Covered Employees, or (c) subject to Section 16
of the Exchange Act. When the CEO is acting to grant Awards under this Plan,
solely for purposes of this Plan, the CEO shall be deemed to be acting as, and
with the authority of, the Committee.
 
4.2 Action by the Committee. A majority of the Committee shall constitute a
quorum. The acts of a majority of the members present at any meeting at which a
quorum is present, and acts approved by unanimous written consent of the
Committee in lieu of a meeting, shall be deemed the acts of the Committee. Each
member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by any officer or other
employee of the Company or any Subsidiary, the Company’s independent certified
public accountants, or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.


 
3

--------------------------------------------------------------------------------

 
 
4.3 Authority of Committee. Subject to any specific provision in the Plan, the
Committee has the exclusive power, authority and discretion to:
 
(a) Designate Participants to receive Awards;
 
(b) Determine the type or types of Awards to be granted to each Participant;
 
(c) Determine the number of Awards to be granted and the number of shares of
Stock to which an Award will relate;
 
(d) Subject to any other limitations in the Plan, determine the terms and
conditions of any Award granted pursuant to the Plan, including, but not limited
to, the exercise price, purchase price, any restrictions or limitations on the
Award, any schedule for lapse of forfeiture restrictions or restrictions on the
exercisability of an Award, and accelerations or waivers thereof, based in each
case on such considerations as the Committee in its sole discretion determines;
provided, however, that the Committee shall not have the authority to accelerate
the vesting or waive the forfeiture of any Performance-Based Awards;
 
(e) Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in, cash,
Stock, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;
(f) Prescribe the form of each Award Agreement, which need not be identical for
each Participant;
 
(g) Decide all other matters that must be determined in connection with an
Award;
 
(h) Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;
 
(i) Interpret the terms of, and any matter arising pursuant to, the Plan or any
Award Agreement; and
 
(j) Make all other decisions and determinations that may be required pursuant to
the Plan or as the Committee deems necessary or advisable to administer the
Plan.
 
4.4 Decisions Binding. The Committee’s interpretation of the Plan, any Awards
granted pursuant to the Plan, any Award Agreement and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all parties.
 
ARTICLE 5
SHARES SUBJECT TO THE PLAN
 
5.1 Number of Shares. Subject to adjustment provided in Article 11, the
aggregate number of shares of Stock reserved and available for grant pursuant to
the Plan shall be equal to (i) the number of shares of Stock available for grant
pursuant to the Prior Plan as of the Effective Date, plus (ii) the number of
shares of Stock that were previously granted pursuant to the Prior Plan and that
either terminate, expire, or lapse for any reason after the Effective Date. No
more than 50,000 shares available pursuant to the Plan shall be available for
grant as an Award other than an Option. Notwithstanding the above, the maximum
number of shares of Stock that may be issued as Incentive Stock Options under
the Plan shall be 300,000.


 
4

--------------------------------------------------------------------------------

 
5.2 Lapsed or Assumed Awards. To the extent that an Award terminates, expires,
or lapses for any reason, any shares of Stock subject to the Award will again be
available for the grant of an Award pursuant to the Plan. Additionally, any
shares of stock tendered or withheld to satisfy the exercise price or tax
withholding obligation pursuant to any Award shall again be available for the
grant of an Award pursuant to the Plan. To the extent permitted by applicable
law or any exchange rule, shares of Stock issued in assumption of, or in
substitution for, any outstanding awards of any entity acquired in any form of
combination by the Company or any Subsidiary shall not be counted against shares
of Stock available for grant pursuant to this Plan.
 
5.3 Stock Distributed. Any Stock distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Stock, treasury Stock or Stock
purchased on the open market.
 
5.4 Limitation on Number of Shares Subject to Awards. Notwithstanding any
provision in the Plan to the contrary, and subject to the adjustment in Article
11, the maximum number of shares of Stock with respect to one or more Awards
that may be granted to any one Participant during a calendar year shall be
250,000.
 
ARTICLE 6
ELIGIBILITY AND PARTICIPATION
 
6.1 Eligibility.
 
(a) General. Persons eligible to participate in this Plan include all members of
the Board and employees of the Company or a Subsidiary, as determined by the
Committee. For purposes of this Plan, a change in status from (i) an employee of
the Company or a Subsidiary to a non-employee Board member, or (ii) a
non-employee Board member to an employee of the Company or a Subsidiary, will
not be considered a termination of employment or services.
 
(b) Foreign Participants. In order to assure the viability of Awards granted to
Participants employed in foreign countries, the Committee may provide for such
special terms as it may consider necessary or appropriate to accommodate
differences in local law, tax policy, or custom. The Committee may take actions
it considers necessary or appropriate for such purposes without thereby
affecting the terms of the Plan; provided, however, that no such actions shall
increase the share limitations contained in Section 5.1 of the Plan.
 
6.2 Actual Participation. Subject to the provisions of the Plan, the Committee
may, from time to time, select from among all eligible individuals, those to
whom Awards shall be granted and shall determine the nature and amount of each
Award.
 
ARTICLE 7
STOCK OPTIONS
 
7.1 General. The Committee is authorized to grant Options to Participants on the
following terms and conditions:
 
(a) Exercise Price. The exercise price per share of Stock pursuant to an Option
shall be determined by the Committee and set forth in the Award Agreement;
provided that the exercise price for any Option shall not be less than 110% of
the Fair Market Value as of the date of grant.
 
(b) Time and Conditions of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part provided that (i)
the term of any Option granted under the Plan shall not exceed ten years and
(ii) no Option shall be exercisable sooner than the first anniversary of the
Award. The Committee shall also determine the performance or other conditions,
if any, that must be satisfied before all or part of an Option may be exercised.
 
(c) Payment. The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, including, without
limitation, cash, promissory note, shares of Stock held for longer than six
months (through actual tender or by attestation), or other property acceptable
to the Committee (including broker-assisted “cashless exercise” arrangements),
and the methods by which shares of Stock shall be delivered or deemed to be
delivered to Participants.


 
5

--------------------------------------------------------------------------------

 
 
(d) Evidence of Grant. All Options shall be evidenced by a written Award
Agreement between the Company and the Participant. The Award Agreement shall
include such additional provisions as may be specified by the Committee.
 
7.2 Incentive Stock Options. Incentive Stock Options shall be granted only to
employees and such grants, as reflected in the Award Agreements, shall comply
with the applicable provisions governing Incentive Stock Options.
 
7.3 Director Stock Options.
 
(a) New Directors Options. Any Non-Employee Director first appointed or elected
to the Board after the Effective Date shall receive, as of the date of such
appointment or election, an Option under the Plan to purchase up to 10,000
shares of Stock (subject to adjustment as provided in Article 11).
 
(b) Annual Options. On the first day of each fiscal year of the Company after
the Effective Date, each Non-Employee Director then serving as a Director shall
receive an Option (an “Annual Option”) to purchase up to 10,000 shares of Stock;
provided, however, that in no event shall any Non-Employee Director be granted
any Annual Option if Options previously granted to such Non-Employee Director
under this Plan and the Prior Plan equal or exceed 100,000 shares of Stock
(subject to adjustment as provided in Article 11).
 
(c) Other Terms. The terms and conditions of the New Director and Annual Options
shall be set forth in an Award Agreement.
 
ARTICLE 8
RESTRICTED STOCK AWARDS
 
8.1 Grant of Restricted Stock. The Committee is authorized to make Awards of
Restricted Stock to Participants in such amounts and subject to such terms and
conditions as determined by the Committee. All Awards of Restricted Stock shall
be evidenced by a written Restricted Stock Award Agreement covering the
restrictions, forfeiture, termination and other conditions imposed by the
Committee.
 
8.2 Issuance and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock).
These restrictions may lapse separately or in combination at such times,
pursuant to such circumstances, in such installments, or otherwise, as the
Committee determines at the time of the grant of the Award or thereafter;
provided that if the lapse of restrictions is not performance-based, the
restrictions must lapse over a period of years that is not less than three
years.
 
8.3 Certificates for Restricted Stock. Restricted Stock granted pursuant to the
Plan may be evidenced in such manner as the Committee shall determine. If
certificates representing shares of Restricted Stock are registered in the name
of the Participant, certificates must bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Restricted Stock, and
the Company may, at its discretion, retain physical possession of the
certificate until such time as all applicable restrictions lapse.
 
ARTICLE 9
PERFORMANCE-BASED AWARDS
 
9.1 Purpose. The Committee may qualify the Restricted Stock Awards pursuant to
Article 8 as “performance-based compensation” pursuant to Section 162(m) of the
Code. If the Committee, in its discretion, decides to grant a Performance-Based
Award to a Covered Employee, the provisions of this Article 9 shall control over
any contrary provision contained in Article 8.
 
6

--------------------------------------------------------------------------------

 
9.2 Applicability. This Article 9 shall apply only to those Covered Employees
selected by the Committee to receive Performance-Based Awards. The designation
of a Covered Employee as a Participant for a Performance Period shall not in any
manner entitle the Participant to receive an Award for the period. Moreover,
designation of a Covered Employee as a Participant for a particular Performance
Period shall not require designation of such Covered Employee as a Participant
in any subsequent Performance Period and designation of one Covered Employee as
a Participant shall not require designation of any other Covered Employees as a
Participant in such period or in any other period.
 
9.3 Discretion of Committee With Respect to Performance Awards. With regard to a
particular Performance Period, the Committee shall have full discretion to
select the length of such Performance Period, the kind and/or level of the
Performance Goal, and whether the Performance Goal is to apply to the Company, a
Subsidiary or any division or business unit thereof.
 
9.4 Payment of Performance Awards. Following the completion of a Performance
Period, the Committee shall review and certify in writing whether, and to what
extent, the Performance Goals for the Performance Period have been achieved and,
if so, calculate and certify in writing the amount of the Performance-Based
Award earned for the period based upon achievement of the Performance Goal. A
Participant shall be eligible to receive payment pursuant to a Performance-Based
Award for a Performance Period only if the Performance Goals for such period are
achieved. In determining the actual size of an individual Performance-Based
Award, the Committee may reduce or eliminate the amount of the Performance-Based
Award earned for the Performance Period, if in its sole and absolute discretion,
such reduction or elimination is appropriate. Payments pursuant to
Performance-Based Awards for a Performance Period shall be paid to Participants
as soon as administratively practicable following completion of the
certifications required by this Section 9.4 but in no event later than 2 1/2
months following the end of the calendar year during which the Performance
Period is completed.
 
9.5 Maximum Award Payable. The maximum Performance-Based Award payable to any
one Participant pursuant to the Plan for a Performance Period is 50,000 shares
of Stock.
 
ARTICLE 10
PROVISIONS APPLICABLE TO AWARDS
 
10.1 Stand-Alone and Tandem Awards. Awards granted pursuant to the Plan may, in
the discretion of the Committee, be granted either alone, in addition to, or in
tandem with, any other Award granted pursuant to the Plan. Awards granted in
addition to or in tandem with other Awards may be granted either at the same
time as or at a different time from the grant of such other Awards.
 
10.2 Exchange Provisions. The Committee may at any time offer to exchange or buy
out any previously granted Award for a payment in cash, Stock, or another Award,
based on the terms and conditions the Committee determines and communicates to
the Participant at the time the offer is made, provided that the Committee may
not reduce the exercise price of any previously-granted Option without
shareholder approval.
 
10.3 Form of Payment for Awards. Subject to the terms of the Plan and any
applicable law or Award Agreement, payments or transfers to be made by the
Company or a Subsidiary on the grant or exercise of an Award may be made in such
forms as the Committee determines at or after the time of grant, including,
without limitation, cash, promissory note, Stock held for more than six months,
other Awards, or other property, or any combination, and may be made in a single
payment or transfer, in installments, or on a deferred basis, in each case
determined in accordance with rules adopted by, and at the discretion of, the
Committee.
 
10.4 Limits on Transfer. No right or interest of a Participant in any Award may
be pledged, encumbered, or hypothecated to or in favor of any party other than
the Company or a Subsidiary, or shall be subject to any lien, obligation, or
liability of such Participant to any other party other than the Company or a
Subsidiary. Except as otherwise provided by the Committee, no Award shall be
assigned, transferred, or otherwise disposed of by a Participant other than by
will or the laws of descent and distribution.
 
7

--------------------------------------------------------------------------------

 
 
10.5 Beneficiaries. Notwithstanding Section 10.4, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Award Agreement
applicable to the Participant, except to the extent the Plan and Award Agreement
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Committee. If the Participant is married and resides in a
community property state, a designation of a person other than the Participant’s
spouse as his beneficiary with respect to more than 50% of the Participant’s
interest in the Award shall not be effective without the prior written consent
of the Participant’s spouse. If no beneficiary has been designated or survives
the Participant, payment shall be made to the person entitled thereto pursuant
to the Participant’s will or the laws of descent and distribution. Subject to
the foregoing, a beneficiary designation may be changed or revoked by a
Participant at any time provided the change or revocation is filed with the
Committee.
 
10.6 Stock Certificates. Notwithstanding anything herein to the contrary, the
Company shall not be required to issue or deliver any certificates evidencing
shares of Stock pursuant to the exercise of any Award, unless and until the
Board has determined, with advice of counsel, that the issuance and delivery of
such certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Stock are listed or traded. All Stock certificates delivered
pursuant to the Plan are subject to any stop-transfer orders and other
restrictions as the Committee deems necessary or advisable to comply with
Federal, state, or foreign jurisdiction, securities or other laws, rules and
regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. The Committee
may place legends on any Stock certificate to reference restrictions applicable
to the Stock. In addition to the terms and conditions provided herein, the Board
may require that a Participant make such reasonable covenants, agreements, and
representations as the Board, in its discretion, deems advisable in order to
comply with any such laws, regulations, or requirements.
 
10.7 Acceleration Upon a Change of Control. If a Change of Control occurs, all
outstanding Awards shall become fully exercisable and all restrictions on
outstanding Awards shall lapse. To the extent that this provision causes
Incentive Stock Options to exceed the dollar limitation set forth in Section
422(d) of the Code or any successor provision, the excess Options shall be
deemed to be Non-Qualified Stock Options. Upon, or in anticipation of, such an
event, the Committee may cause every Award outstanding hereunder to terminate at
a specific time in the future and shall give each Participant the right to
exercise Awards during a period of time as the Committee, in its sole and
absolute discretion, shall determine.
 
ARTICLE 11
CHANGES IN CAPITAL STRUCTURE
 
11.1 Shares Available for Grant. In the event of any change in the number of
shares of Stock outstanding by reason of any stock dividend or split, reverse
split, recapitalization, merger, consolidation, combination or exchange of
shares or similar corporate change, the maximum aggregate number of shares of
Stock with respect to which the Committee may grant Awards, the number of shares
of Stock subject to any Award, and any numeric limitation expressed in the Plan
shall be proportionately adjusted by the Committee.
 
11.2 Outstanding Awards—Increase or Decrease in Issued Shares Without
Consideration. Subject to any required action by the stockholders of the
Company, in the event of any increase or decrease in the number of issued shares
of Stock resulting from a subdivision or consolidation of shares of Stock or the
payment of a stock dividend (but only on the shares of Stock), or any other
increase or decrease in the number of such shares effected without receipt or
payment of consideration by the Company, the Committee shall proportionally
adjust the number of shares of Stock subject to each outstanding Award and the
exercise price per share of Stock of each such Award.
 
11.3 Outstanding Awards—Certain Mergers. Subject to any required action by the
stockholders of the Company, in the event that the Company shall be the
surviving corporation in any merger or consolidation (except a merger or
consolidation as a result of which the holders of shares of Stock receive
securities of another corporation), each Award outstanding on the date of such
merger or consolidation shall pertain to and apply to the securities that a
holder of the number of shares of Stock subject to such Award would have
received in such merger or consolidation.
 
8

--------------------------------------------------------------------------------

 
 
11.4 Outstanding Awards—Other Changes. In the event of any other change in the
capitalization of the Company or corporate change other than those specifically
referred to in Article 11, the Committee may, in its absolute discretion, make
such adjustments in the number and class of shares subject to Awards outstanding
on the date on which such change occurs and in the per share exercise price of
each Award as the Committee may consider appropriate to prevent dilution or
enlargement of rights.
 
11.5 No Other Rights. Except as expressly provided in the Plan, no Participant
shall have any rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend, any increase or decrease in the
number of shares of stock of any class or any dissolution, liquidation, merger,
or consolidation of the Company or any other corporation. Except as expressly
provided in the Plan, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number of shares of Stock subject to an Award or the exercise price of any
Award.
 
ARTICLE 12
AMENDMENT, MODIFICATION, AND TERMINATION
 
12.1 Amendment, Modification, and Termination. With the approval of the Board,
at any time and from time to time, the Committee may terminate, amend or modify
the Plan; provided, however, that (i) to the extent necessary and desirable to
comply with any applicable law, regulation, or stock exchange rule, the Company
shall obtain stockholder approval of any Plan amendment in such a manner and to
such a degree as required, and (ii) shareholder approval is required for any
amendment to the Plan that (A) increases the number of shares available under
the Plan (other than any adjustment as provided by Article 11), (B) permits the
Committee to grant Options with an exercise price that is below 110% of the Fair
Market Value on the date of grant, (C) permits the Committee to extend the
exercise period for an Option beyond ten years from the date of grant, or (D)
permits the Committee to reduce the exercise price of any previously awarded
Option or otherwise effect a “repricing” under applicable law, rules and
regulations.
 
12.2 Awards Previously Granted. No termination, amendment, or modification of
the Plan shall adversely affect in any material way any Award previously granted
pursuant to the Plan without the prior written consent of the Participant.
 
ARTICLE 13
GENERAL PROVISIONS
 
13.1 No Rights to Awards. No Participant, employee, or other person shall have
any claim to be granted any Award pursuant to the Plan, and neither the Company
nor the Committee is obligated to treat Participants, employees, and other
persons uniformly.
 
13.2 No Stockholders Rights. No Award gives the Participant any of the rights of
a stockholder of the Company unless and until shares of Stock are in fact issued
to such person in connection with such Award.
 
13.3 Withholding. The Company or any Subsidiary shall have the authority and the
right to deduct or withhold, or require a Participant to remit to the Company,
an amount sufficient to satisfy Federal, state, and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to
any taxable event concerning a Participant arising as a result of this Plan.
With the Committee’s consent, a Participant may elect to (i) have the Company
withhold from those shares of Stock that would otherwise be received upon the
exercise of any Option, a number of shares having a Fair Market Value equal to
the minimum statutory amount necessary to satisfy the Company’s applicable
federal, state, local or foreign income and employment tax withholding
obligations with respect to such Participant, or (ii) tender previously-owned
shares of Stock held by the Participant for six months or longer to satisfy the
Company’s applicable federal, state, local, or foreign income and employment tax
withholding obligations with respect to the Participant.
 
13.4 No Right to Employment or Services. Nothing in the Plan or any Award
Agreement shall interfere with or limit in any way the right of the Company or
any Subsidiary to terminate any Participant’s employment or services at any
time, nor confer upon any Participant any right to continue in the employ or
service of the Company or any Subsidiary.
 
 
9

--------------------------------------------------------------------------------

 
 
13.5 Unfunded Status of Awards. The Plan is intended to be an “unfunded” plan
for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give the Participant any rights that are greater than those of a
general creditor of the Company or any Subsidiary.
 
13.6 Expenses. The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.
 
13.7 Titles and Headings. The titles and headings of the Sections in the Plan
are for convenience of reference only and, in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.
 
13.8 Fractional Shares. No fractional shares of Stock shall be issued and the
Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional shares or whether such fractional shares shall be eliminated
by rounding up or down as appropriate.
 
13.9 Securities Law Compliance. With respect to any person who is, on the
relevant date, obligated to file reports pursuant to Section 16 of the Exchange
Act, transactions pursuant to this Plan are intended to comply with all
applicable conditions of Rule 16b-3 or its successors pursuant to the Exchange
Act. To the extent any provision of the Plan or action by the Committee fails to
so comply, it shall be void to the extent permitted by law and voidable as
deemed advisable by the Committee.
 
13.10 Government and Other Regulations. The obligation of the Company to make
payment of awards in Stock or otherwise shall be subject to all applicable laws,
rules, and regulations, and to such approvals by government agencies as may be
required. The Company shall be under no obligation to register pursuant to the
Securities Act of 1933, as amended, any of the shares of Stock paid pursuant to
the Plan. If the shares paid pursuant to the Plan may in certain circumstances
be exempt from registration pursuant to the Securities Act of 1933, as amended,
the Company may restrict the transfer of such shares in such manner as it deems
advisable to ensure the availability of any such exemption.
 
13.11 Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of Utah.
 
13.12 Section 409A. The Plan is intended to comply with Section 409A of the Code
to the extent subject thereto, and, accordingly, to the maximum extent
permitted, the Plan shall be interpreted and administered to be in compliance
therewith. Any payments described in the Plan that are due within the
“short-term deferral period” as defined in Section 409A of the Code shall not be
treated as deferred compensation unless any applicable law require otherwise.
Notwithstanding anything to the contrary in the Plan, to the extent required to
avoid accelerated taxation and tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to the Plan during the six (6) month period immediately
following the Participant’s termination of Continuous Service shall instead be
paid on the first payroll date after the six-month anniversary of the
Participant’s separation from service (or the Participant’s death, if earlier).
Notwithstanding the foregoing, neither the Company nor the Committee shall have
any obligation to take any action to prevent the assessment of any excise tax or
penalty on any Participant under Section 409A of the Code and neither the
Company nor the Committee will have any liability to any Participant for such
tax or penalty.


 
10

--------------------------------------------------------------------------------

 

 